DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because legal phraseology is used in, “[…] according to the present disclosure […].” Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2019/0238890 A1) (hereinafter Tsai) in view of Andersson et al. (US 2021/0152852 A1, with provisional benefit 62/757536) (hereinafter Andersson).

Regarding claim 1, Tsai discloses a method of decoding an image signal including a current picture with a decoding apparatus [Paragraphs [0051] & [0060]-[0069], Fig. 2, Decoder 200, decoding current picture], comprising:
reconstructing, with the decoding apparatus, the current picture [Paragraphs [0051] & [0060]-[0069], Fig. 2, Decoder 200, reconstructing video data]; and
performing, with the decoding apparatus, deblocking filtering on a boundary between a first block and a second block belonging to the reconstructed current picture [Paragraphs [0051], [0060]-[0069] & [0081]-[0084], Figs. 2 & 3A-3B, Decoder 200, employing deblocking filter to reduce block artifacts in reconstructed video data],
wherein the deblocking filtering is performed based on one of a plurality of filter types pre-defined in the decoding apparatus, wherein the plurality of filter types include a long filter and a short filter [Paragraphs [0051], [0060]-[0069], [0081]-[0084] & [0131], Figs. 2 & 3A-3B, Set of candidate filters can include filters with various filter tap lengths, from 1 tap to 16 tap. Filters include long filters and relatively shorter filters],
wherein a filter length of the long filter is m, and a filter length of the short filter is n, wherein a value of m is 8, 10, 12 or 14, and a value of n is a natural number less than the value of m [Paragraphs [0083], [0124] & [0131], First filter, as short filter, has length of 4-tap with 4 being ‘n’ and second filter of 8-tap, with 8 being ‘m’, and that the long filters are 8- to 16-tap filters],
wherein, in response to the deblocking filtering based on the long filter, a filtered pixel in the first block is derived using X pixels belonging to the first block and Y pixels belonging to the second block [Paragraphs [0102] & [0141]-[0147], Use of 16-tap filter as long filter is used for processing 8 samples (pixels) on either side of block boundary, as X pixels and Y pixels], and
wherein, when the long filter is symmetrically applied to the boundary between the first block and the second block, a value of X and a value of Y are 5, 6, or 7, and the value of X is equal to the value of Y [Paragraphs [0102], [0131] & [0141]-[0147], Use of 16-tap filter used for processing 8 samples (pixels) on either side of block boundary, being symmetrically applied, and therefore, usage of 10-tap, 12-tap, and 14-tap processes 5, 6, and 7 samples on either side of the block, respectively].
However, Tsai does not explicitly disclose wherein, when the long filter is asymmetrically applied to the boundary between the first block and the second block, one of the value of X or the value of Y is 3 and the other of the value of X or the value of Y is 7.
Andersson teaches wherein, when the long filter is asymmetrically applied to the boundary between the first block and the second block, one of the value of X or the value of Y is 3 and the other of the value of X or the value of Y is 7 [Paragraphs [0107]-[0112], Supported in Paragraphs [0020] & [00104] in Provisional, Asymmetric long filtering with filtering 3 samples on one side and 7 samples on the other side in CE 11.1.6].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tsai to integrate the asymmetric long filters described in Andersson, to enable deblocking with reduction in line buffers on CTU boundary and/or enables parallel deblocking of CU boundaries that is shared with at least one CU that uses sub-block motion compensation (Andersson, Paragraph [0054] supported in Paragraph [0057] in Provisional).



Regarding claim 2, Tsai and Andersson disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Tsai discloses wherein the deblocking filtering is performed in units of one of a 4x4 sample grid or an 8x8 sample grid [Paragraphs [0069]-[0072], A picture divided by a grid into blocks of 8x8 samples, and CTUs can be further divided into 4x4 sizes].

Regarding claim 7, claim 7 is drawn to a method of encoding having limitations similar to the method of decoding of using the same as claimed in claim 1 treated in the above rejection. Therefore, method claim 7 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used above.
Furthermore, Tsai discloses of a method of encoding [Paragraph [0045]-[0047], Encoder 100 performing video compression process to generate bitstream].

Regarding claim 8, non-transitory computer-readable medium claim 8 corresponds to the method of encoding as claimed in claim 7 treated in the above rejection. Therefore, non-transitory computer-readable medium claim 8 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used above.
Furthermore, Tsai discloses of a non-transitory computer-readable medium for storing data associated with an image signal, and comprising a data stream encoded by an encoding method [Paragraph [0045]-[0047], Decoded picture buffer 110 as non-transitory computer-readable medium storing decoded pictures, as data associated with an image signal that has been encoded by the encoder 116].

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including the interrelationships and all of the limitations of the base claim and the elements with respect to: wherein the filtered pixel is derived through a weighted average between a first reference value derived using the X pixels belonging to the first block and the Y pixels belonging to the second block and a second reference value, and wherein the second reference value is derived as an average value of a first pixel farthest from the boundary among the X pixels belonging to the first block and a second pixel adjacent to the first pixel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487